Exhibit 10.3
SEPARATION AGREEMENT
     This Separation Agreement (the “Agreement”), dated as of April 20, 2009
(the “Effective Date”), is entered into between Martha Stewart Living Omnimedia,
Inc. (the “Company”) and Wenda Harris Millard (“Ms. Millard”).
     WHEREAS, the parties are party to an Employment Agreement dated as of
September 17, 2008 (the “Employment Agreement”), pursuant to which Ms. Millard
serves as the Company’s Co-Chief Executive Officer and President — Media;
     WHEREAS, Ms. Millard has informed the Board of Directors of her intention
to voluntarily resign from her positions with the Company other than for Good
Reason (as defined in the Employment Agreement) pursuant to the terms of this
Agreement effective as of the Effective Date; and
     WHEREAS, the parties desire that, subject to the terms and conditions set
forth herein, Ms. Millard shall cooperate with the Company to assist in the
transition of her responsibilities;
     NOW, THEREFORE, in consideration of these premises and the mutual covenants
hereinafter set forth, the parties agree as follows:

  1.   (a) Ms. Millard shall:

     (i) resign as of the Effective Date (which date shall constitute the “Date
of Termination” for purposes of the Employment Agreement) as the Co-Chief
Executive Officer and President — Media;
     (ii) cooperate with the Company in efforts to effect an orderly transition;
and
     (iii) execute and deliver the Waiver and Release of Claims within
twenty-five (25) days after the Effective Date in the form attached hereto as
Exhibit A (the “Waiver and Release of Claims”).
(b) The Company shall:
     (i) pay Ms. Millard in accordance with payroll practices the amount of her
Base Salary (as defined in the Employment Agreement) and unused vacation time,
each prorated on a daily basis, that was accrued and unpaid as of the Effective
Date; and
     (ii) have amended that certain Notice of Stock Option Grant and Stock
Option Agreement awarding Ms. Millard an option in respect of 330,000 shares of
the Company’s Class A common stock granted on March 2, 2009 (all of which is
currently unvested) (the “Option Agreement”). The Option Agreement shall have
been amended to provide that the option shall terminate as to 230,000 shares on
the Effective Date and remain outstanding in respect to 100,000 shares and

1



--------------------------------------------------------------------------------



 



become exercisable with respect to such 100,000 shares on the 18-month
anniversary of the Effective Date (the “Amended Option Agreement”), provided
that as of such anniversary date Ms. Millard is not in breach of her obligations
under the Employment Agreement, including without limitation Section 10 thereof.
In the event that the option in respect to 100,000 shares becomes exercisable
pursuant to the Amended Option Agreement, the option shall remain exercisable
for a period of 12 months from the date of vesting. In the event Ms. Millard
breaches such obligations, such option will immediately terminate. Any
equity-based awards granted to Ms. Millard that have become vested prior to the
Effective Date shall remain outstanding in accordance with their terms.
     (c) Notwithstanding anything in the Employment Agreement to the contrary,
except as explicitly provided herein Ms. Millard shall not be entitled to any
further payments or benefits under the Employment Agreement except as provided
herein.
     2. Subject to Section 1 of this Agreement, nothing in this Agreement shall
be construed to amend or modify the terms of the Employment Agreement, including
without limitation Section 10 thereof. Ms. Millard acknowledges and agrees that
the voluntary termination of her employment is not a termination by the Company
“without Cause” or a termination by her for “Good Reason” (each as defined in
the Employment Agreement). Accordingly, Ms. Millard shall not, and is not
entitled to, receive any severance payments or other benefits pursuant to the
Employment Agreement or the Company’s 2008 Executive Severance Pay Plan and,
except as otherwise provided in the Amended Option Agreement, no equity-based
awards granted to her pursuant to the Equity Agreements (as defined under the
Employment Agreement), the Option Agreement or any other equity-based award
granted pursuant to the Omnibus Plan (or any predecessor plan or agreement)
shall accelerate and all unvested equity awards shall be forfeited and cancelled
and of no further force or effect.
     3. Ms. Millard acknowledges and agrees that her execution on the date
hereof and the enforceability of the Waiver and Release of Claims is an integral
part of, and a material inducement to the Company to enter into, this Agreement
and agrees that in the event that either (i) Ms. Millard fails to execute and
deliver to the Company the Waiver and Release of Claims within twenty-five
(25) days after the Effective Date, or (ii) Ms. Millard revokes the Waiver and
Release of Claims as provided in Section 9 of the Waiver and Release of Claims,
the Company may in its sole and absolute discretion revoke this Agreement by
giving written notice to Ms. Millard, in which event this Agreement shall be
deemed null and void ab initio, as will the Amended Option Agreement.
     4. Ms. Millard’s contribution to the Company’s 401 (k) plan (the “401
(k) Plan”) will cease upon her termination pursuant to the terms of the 401(k)
Plan. Ms. Millard shall be entitled to distribution and/or rollover of any
vested amounts under the 401(k) Plan in accordance with the terms of the 401
(k) Plan. To the extent that Ms. Millard does not vest in any portion of the
Company contribution for 2009 under the 401(k) Plan as a result of her not being
employed on the last day of the plan year, Ms. Millard shall receive a separate
cash payment from the Company promptly following the date the Waiver and Release
of Claims becomes effective, not to exceed the amount of maximum match
contribution set forth in the 401(k) Plan. Ms. Millard’s active participation in
any of the Company’s employee benefit plans and arrangements shall end

2



--------------------------------------------------------------------------------



 



as of the Effective Date and she shall retain all rights to vested benefits
payable in accordance with the terms of such employee benefit plans. In
addition, until such time as Ms. Millard is entitled to medical benefits from
another employer, but in no event for a period of longer than one (1) year from
the Effective Date, the Company shall reimburse Ms. Millard for the portion of
COBRA benefits Ms. Millard pays in an amount equal to the contributions that the
Company would have made on her behalf had she remained an employee of the
Company (i.e., Ms. Millard will not be reimbursed for that portion of the COBRA
premium equal to the amount that was deducted from her payroll for such benefits
when she was an employee).
     5. Promptly after the Effective Date, Ms. Millard shall submit to the
Company a reimbursement request, with supporting documentation as required by
the Company, for any reasonable business expenses incurred through the date
hereof with respect to which Ms. Millard is entitled to be reimbursed pursuant
to Section 4(b) of the Employment Agreement (“Reimbursable Expenses”) and the
Company shall promptly reimburse Ms. Millard for such expenses (or pay such
expenses directly if requested pursuant to the following sentence). Ms. Millard
shall promptly pay any expenses that Ms. Millard incurred with respect to which
the Company could be liable (e.g., expenses incurred on any corporate credit
card if the Company may be liable for the payment thereof); except that
Ms. Millard may request the Company to pay directly, in accordance with the
Company’s policy and procedure, any Reimbursable Expenses incurred on her
Company American Express Corporate Card.
     6. Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Employment Agreement.
     7. This Agreement, the Employment Agreement, the Amended Option Agreement
and the Waiver and Release of Claims constitute the complete and final agreement
between the parties and supersede and replace all prior or contemporaneous
agreements, negotiations, or discussions relating to the subject matter of this
Agreement, the Employment Agreement, the Amended Option Agreement and the Waiver
and Release of Claims. This Agreement may not be amended except in a writing
signed by each of the parties hereto. No waiver of any right set forth in this
Agreement shall be effective unless set forth in a writing signed by the party
against whom the waiver is to be enforced. All provisions and portions of this
Agreement are severable. If any provision or portion of this Agreement or the
application of any provision or portion of this Agreement shall be determined to
be invalid or unenforceable to any extent or for any reason, all other
provisions and portions of this Agreement shall remain in full force and shall
continue to be enforceable to the fullest and greatest extent permitted by law.
This Agreement shall be binding upon and inure to benefit of each party’s
respective successors and permitted assigns. The word “including” shall mean
“including without limitation.” As used herein, the plural includes the singular
and the singular includes the plural, unless such a construction of such
sentence would be unreasonable. Titles and headings to Sections in this
Agreement are inserted for convenience only and are not intended to be a part of
or to affect the meaning or interpretation of the Agreement. The parties
acknowledge that they are entering into this Agreement after consulting with
counsel and based upon equal bargaining power and that the attorneys for each
party have had an equal opportunity to participate in the negotiation and
preparation of this Agreement. The terms of this Agreement shall not be
interpreted in favor of or against any party on account of the draftsperson, but
shall be interpreted solely for the purpose of fairly effectuating the intent of
the parties hereto expressed herein.

3



--------------------------------------------------------------------------------



 



     8. Except for issues or matters as to which federal law is applicable, this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of New York without giving effect to the conflicts of law
principles thereof. The federal and state courts located in New York County, New
York, shall have sole and exclusive jurisdiction over any dispute arising out of
or relating to this Agreement, and each party hereby expressly consents to the
jurisdiction of such courts and waives any objection (whether on grounds of
venue, residence, domicile, inconvenience of forum or otherwise), to such a
proceeding brought before such a court.
     By signing below, the Company and Ms. Millard acknowledge that they have
carefully read and understood the terms of this Agreement, enter into this
Agreement knowingly, voluntarily and of their own free will, understand its
terms and significance and intend to abide by its provisions, including the
Waiver and Release of Claims, without exception.

       
MARTHA STEWART LIVING OMNIMEDIA, INC,
   
 
   
By: /s/ Charles A. Koppelman                                        
  4/21/09  
Name: Charles A. Koppelman
  Date
Title: Executive Chairman
   
 
   
     /s/ Wenda Harris Millard                                        
  20 April 2009
     Wenda Harris Millard
  Date

4



--------------------------------------------------------------------------------



 



Exhibit A
WAIVER AND RELEASE OF CLAIMS
1. General Release. In consideration of the Amended Option Agreement to be made
pursuant to that Separation Agreement dated as of April ____, 2009 (the
“Agreement”), Wenda Harris Millard (the “Employee”), with the intention of
binding the Employee and the Employee’s heirs, executors, administrators and
assigns, does hereby waive, release, remise, acquit and forever discharge Martha
Stewart Living Omnimedia, Inc. (the “Company”) and each of its subsidiaries and
affiliates (collectively, the “Company Affiliated Group”), the respective
present and former directors, officers, employees, representatives, agents,
attorneys, employee benefits plans (and the fiduciaries thereof) and attorneys
of each of the foregoing, and the successors, predecessors and assigns of each
of the foregoing (together with each member of the Company Affiliated Group,
each a “Company Released Party” and collectively, the “Company Released
Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, obligations, damages, debts, sums of
money, accounts, financial obligations, suits, expenses, attorneys’ fees, liens
and liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected (an “Action”) which the Employee,
individually or as a member of a class, now has, owns or holds (or may have, own
or hold), or has at any time heretofore had, owned or held against any Company
Released Party in any capacity arising out of facts or matters in existence on
or prior to the time Employee executes this Waiver and Release of Claims,
including, without limitation, any and all Actions (i) arising out of or in any
way connected with the Employee’s service to any member of the Company
Affiliated Group (or the predecessors thereof) in any capacity, or the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (iii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort and (iv) for any
violation of applicable state and local labor and employment laws (including,
without limitation, all laws concerning harassment, discrimination, retaliation
and other unlawful or unfair labor and employment practices), any and all
Actions based on the Employee Retirement Income Security Act of 1974 (“ERISA”),
and any and all Actions arising under the civil rights laws of any federal,
state or local jurisdiction, including, without limitation, Title VII of the
Civil Rights Act of 1964 (“Title VII”), the Americans with Disabilities Act
(“ADA”), Sections 503 and 504 of the Rehabilitation Act, the Family and Medical
Leave Act, the Age Discrimination in Employment Act (“ADEA”), the New York State
Constitution, the New York Human Rights Law, the New York Labor Law, the New
York Civil Rights Law, the New York City Human Rights Law, the New York
Retaliatory Action by Employers Law, the New York Non-Discrimination for Legal
Actions Law and the New York Wage and Hour Law or any other statute, laws,
ordinances, or regulations of any jurisdiction, as each has been amended,
excepting only:
     (a) rights of the Employee under this Waiver and Release of Claims, rights
under the Agreement, and rights under the Employment Agreement that survive its
termination;
     (b) rights of the Employee under any of the Equity Agreements (as defined
in the Agreement);
     (c) the right of the Employee to receive COBRA continuation coverage in
accordance with applicable law;
     (d) rights to indemnification the Employee may have (i) under applicable
corporate law, (ii) under the by-laws or certificate of incorporation of any
Company Released Party, (iii) the Employment Agreement; or (iv) as an insured
under any director’s and officer’s liability insurance policy now or previously
in force; and

A-1



--------------------------------------------------------------------------------



 



     (e) claims for benefits under any health, disability, retirement, deferred
compensation, life insurance or other, similar employee benefit plan or
arrangement of the Company Affiliated Group in accordance with their terms.
     Employee represents and warrants that she is the sole and lawful owner of
all right, title and interest in and to every Action and other matters that are
being released above and that no other party has received any assignment or
other right of substitution or subrogation to any such claim or matter. Employee
also represents that she has the full power and authority to execute this Waiver
and Release of Claims. With respect to the foregoing release, Employee hereby
waives all rights or protection under section 1542 of the Civil Code of
California or any similar law of any other state, territory, country or any
political division thereof, to the extent applicable (such waiver is not
intended to indicate that the law of any jurisdiction other than New York is
applicable to this Waiver and Release of Claims). Section 1542 provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
2. Release by Company. The Company does hereby release, remise, acquit and
forever discharge the Employee from any and all known Actions arising out of or
in any way connected with the Employee’s service to any member of the Company
Affiliated Group, except for Actions in respect of Employee’s compliance with
the terms of the Employment Agreement that survive termination or Actions to
which Employee has liability and would not be entitled to indemnification
pursuant to Section 12 of the Employment Agreement.
3. No Admissions, Complaints or Other Claims. The Employee acknowledges and
agrees that this Waiver and Release of Claims is not to be construed in any way
as an admission of any liability whatsoever by any Company Released Party, any
such liability being expressly denied. The Employee also acknowledges and agrees
that she has not, with respect to any transaction or state of facts existing
prior to the date hereof, filed any Actions against any Company Released Party
with any governmental agency, court or tribunal.
4. Application to all Forms of Relief. This Waiver and Release of Claims applies
to any relief no matter how called, including, without limitation, wages, back
pay, front pay, compensatory damages, liquidated damages, punitive damages for
pain or suffering, costs and attorney’s fees and expenses.
5. Specific Waiver. The Employee specifically acknowledges that her acceptance
of the terms of this Waiver and Release of Claims is, among other things, a
specific waiver of any and all Actions under Title VII, ADEA, ADA and any state
or local law or regulation in respect of discrimination of any kind; provided,
however, that nothing herein shall be deemed, nor does anything herein purport,
to be a waiver of any right or claim or cause of action which by law the
Employee is not permitted to waive.
6. Additional Covenants.
     (a) Return of Company Material. The Employee shall, promptly after the date
hereof, return to the Company all Company Material (as defined below). For
purposes of this Section 6, “Company Material” means any documents, files and
other property and information of any kind belonging or relating to (i) any
member of the Company Affiliated Group, (ii) the current and former suppliers,
creditors, directors, officers, employees, agents and customers of any of them
or (iii) the businesses, products, services and operations (including, without
limitation, business, financial and accounting practices) of any of them, in
each case whether tangible or intangible (including, without limitation, credit

A-2



--------------------------------------------------------------------------------



 



cards, building and office access cards, keys, computer equipment, cellular
telephones, pagers, electronic devices, hardware, manuals, books, files,
documents, records, software, customer data, research, financial data and
information, memoranda, surveys, correspondence, statistics and payroll and
other employee data, and any copies, compilations, extracts, excerpts, summaries
and other notes thereof or relating thereto), excluding only information
(x) that is generally available public knowledge or (y) that relates exclusively
to the Employee’s compensation or employee benefits.
     (b) Cooperation. The Employee shall reasonably cooperate with the Company
upon reasonable request of the Board of Directors and be reasonably available to
the Company with respect to matters arising out of the Employee’s services to
the Company Affiliated Group.
     (c) Injunctive Relief. In the event of a breach or threatened breach by the
Employee of this Section 6, the Employee agrees that the Company shall be
entitled to injunctive relief in a court of appropriate jurisdiction to remedy
any such breach or threatened breach, the Employee acknowledging that damages
would be inadequate or insufficient, and that in connection with seeking such
injunctive relief the Company shall not be required to show any actual damage or
the inadequacy of any remedy at law or to post a bond or other security.
7. Voluntariness. The Employee acknowledges and agrees that she is relying
solely upon her own judgment; that the Employee is over eighteen years of age
and is legally competent to sign this Waiver and Release of Claims; that the
Employee is signing this Waiver and Release of Claims of her own free will; that
the Employee has read and understood the Waiver and Release of Claims before
signing it; and that the Employee is signing this Waiver and Release of Claims
in exchange for consideration that she believes is satisfactory and adequate.
The Employee also acknowledges and agrees that she has been informed of the
right to consult with legal counsel, has been encouraged to do so and has had
sufficient opportunity to do so. The Employee agrees that she is not relying on
any representations, whether written or oral, not set forth in this Waiver and
Release of Claims, in determining to execute this Waiver and Release of Claims.
8. Complete Agreement/Amendment/Waiver/Severability/Interpretation. The
Agreement, the Employment Agreement and this Waiver and Release of Claims
constitute the complete and final agreement between the parties and supersede
and replace all prior or contemporaneous agreements, negotiations, or
discussions relating to the subject matter of this Waiver and Release of Claims,
the Agreement and the Employment Agreement. This Waiver and Release of Claims
may not be amended except in a writing signed by each of the parties hereto. No
waiver of any right set forth in this Waiver and Release of Claims shall be
effective unless set forth in a writing signed by the party against whom the
waiver is to be enforced. All provisions and portions of this Waiver and Release
of Claims are severable. If any provision or portion of this Waiver and Release
of Claims or the application of any provision or portion of the Waiver and
Release of Claims shall be determined to be invalid or unenforceable to any
extent or for any reason, all other provisions and portions of this Waiver and
Release of Claims shall remain in full force and shall continue to be
enforceable to the fullest and greatest extent permitted by law. This Waiver and
Release of Claims shall be binding upon and inure to benefit of each party’s
respective successors and permitted assigns. The word “including” shall mean
“including without limitation.” As used herein, the plural includes the singular
and the singular includes the plural, unless such a construction of such
sentence would be unreasonable. Titles and headings to Sections in this Waiver
and Release of Claims are inserted for convenience only and are not intended to
be a part of or to affect the meaning or interpretation of the Waiver and
Release of Claims. The parties acknowledge that they are entering into this
Waiver and Release of Claims after consulting with counsel and based upon equal
bargaining power and that the attorneys for each party have had an equal
opportunity to participate in the negotiation and preparation of this Waiver and
Release of Claims. The terms of this Waiver and Release of Claims shall not be
interpreted in favor of or against any party on account of the draftsperson,

A-3



--------------------------------------------------------------------------------



 



but shall be interpreted solely for the purpose of fairly effectuating the
intent of the parties hereto expressed herein.
9. Acceptance and Revocability. The Employee acknowledges that she has been
given a period of twenty-one (21) days within which to consider this Waiver and
Release of Claims, unless applicable law requires a longer period, in which case
the Employee shall be advised of such longer period and such longer period shall
apply. The Employee may accept this Waiver and Release of Claims at any time
within this period of time by signing the Waiver and Release of Claims and
returning it to the Company. This Waiver and Release of Claims shall not become
effective or enforceable until seven (7) calendar days after the Employee signs
it. The Employee may revoke her acceptance of this Waiver and Release of Claims
at any time within that seven (7) calendar day period by sending written notice
to the Company to the attention of General Counsel. Such notice must be received
by the Company within the seven (7) calendar day period in order to be effective
and, if so received, would void this Waiver and Release of Claims for all
purposes.
10. Effect of Unenforceability of Release. In the event that the Employee or any
of her heirs, successors or assigns initiates an Action in respect of any
portion of this Waiver and Release of Claims that is held to be null and void or
otherwise determined not to be enforceable by the Company for any reason
(whether as part of such Action or otherwise) then, in addition to any other
remedy available to the Company hereunder, the Amended Option Agreement shall be
deemed null and void.
11. Governing Law Jurisdiction. Except for issues or matters as to which federal
law is applicable, this Waiver and Release of Claims shall be governed by and
construed and enforced in accordance with the laws of the State of New York
without giving effect to the conflicts of law principles thereof. The federal
and state courts located in New York County, New York, shall have sole and
exclusive jurisdiction over any dispute arising out of or relating to this
Waiver and Release of Claims, and each party hereby expressly consents to the
jurisdiction of such courts and waives any objection (whether on grounds of
venue, residence, domicile, inconvenience of forum or otherwise), to such a
proceeding brought before such a court.
 
Wenda Harris Millard

A-4